DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Allowable Subject Matter
Claims 1-23 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Rebecca Christon on 11/17/2021.

The application has been amended as follows: 
a) Amend claim 6:
6. (Currently Amended) The system of claim [[19]] 1, wherein the system is configured to set [[the]] a first reactive power limit for the at least one second wind turbine of each of the wind turbines of the wind farm equal to the maximum reactive power limit possible.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a control system of a wind farm comprising at least two wind turbines, wherein the system is configured to: calculate a global reactive power setpoint for the reactive power to be generated; calculate individual reactive power setpoints for each of the at least two wind turbines of the wind farm; receive from at least one first wind turbine of the wind turbines of the wind farm a maximum reactive power limit desired lower than a minimum reactive power capacity required; calculate the individual reactive power setpoints for each of the at least two wind turbines of the wind farm; receive from the at least one first wind turbine of the wind turbines of the wind farm the maximum reactive power limit desired which corresponds to the reactive power generated, 
Regarding claim 17, the prior art as a whole, either alone or in combination, fails to teach or suggest a control method of a wind farm comprising at least two wind turbines, wherein the method comprises the following steps: calculating a global reactive power setpoint for the reactive power to be generated; calculating individual reactive power setpoints for each of the at least two wind turbines of the wind farm; receiving from at least one first wind turbine of one of the wind turbines of the wind farm at least one maximum reactive power limit desired lower than a minimum reactive power capacity required; calculating the individual reactive power setpoints for each wind turbine of the wind farm; wherein in the step of receiving from at least one first wind turbine of the wind turbines of the wind farm at least one maximum reactive power limit desired, the at least one maximum reactive power limit desired corresponds to the reactive power which can be generated, wherein the reactive power which can be generated is lower than the rated reactive power to generate an active power greater than the rated active power.
Regarding claim 21, the prior art as a whole, either alone or in combination, fails to teach or suggest a control system of a wind farm comprising at least two wind turbines, wherein the system is configured to: calculate a global reactive power setpoint for the reactive power to be generated; calculate individual reactive power setpoints for each of the at least two wind turbines of the wind farm; receive from at least one first wind turbine of the wind turbines of the wind farm a maximum reactive power limit desired lower than a minimum reactive power capacity required; calculate the individual 
Regarding claim 22, the prior art as a whole, either alone or in combination, fails to teach or suggest a control system of a wind farm comprising at least two wind turbines, wherein the system is configured to: calculate a global reactive power setpoint for the reactive power to be generated; calculate individual reactive power setpoints for each of the at least two wind turbines of the wind farm; receive from at least one first wind turbine of the wind turbines of the wind farm a maximum reactive power limit desired lower than a minimum reactive power capacity required; calculate the individual reactive power setpoints for each of the at least two wind turbines of the wind farm; and receive from the at least one first wind turbine of the wind turbines of the wind farm the maximum reactive power limit desired which corresponds to the reactive power which can be generated, wherein the reactive power which can be generated is lower than the rated reactive power thus generating an active power greater than the rated active power without exceeding the limit set by the apparent power.
Regarding claim 23, the prior art as a whole, either alone or in combination, fails to teach or suggest a control system of a wind farm comprising at least two wind turbines, wherein the system is configured to: calculate a global reactive power setpoint for the reactive power to be generated; calculate individual reactive power setpoints for each of the at least two wind turbines of the wind farm; receive from at least one first 
Claims 2-16 and 18-20 are considered allowable based on their respective dependence on allowed claims 1 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832